DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0077430(hereinafter referred to as Shimada).
Shimada, in the abstract, [0009]-[0048], and [0106]-[0110] discloses a resist composition that includes an acid generator that generates acid upon exposure, and resin that has an acid-labile 

    PNG
    media_image1.png
    369
    316
    media_image1.png
    Greyscale
and is the same claimed structural unit (polymeric compound, (a0)), and structural unit a0-11). Shimada, in [0057]-[0070], and in [0770]-[0776], and 

    PNG
    media_image2.png
    189
    167
    media_image2.png
    Greyscale

wherein the * represents the binding site to the sultone ring (SO2 containing ring) , wherein the sultone ring can be any one of the following, see below,

    PNG
    media_image3.png
    277
    373
    media_image3.png
    Greyscale
and is the same claimed compound as that recited as (m-a0), and (m-a0-1) in claims 4, and 7.
Claim(s) 1-7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2013/0137049 (hereinafter referred to as Shiono).
Shiono, in the abstract, and in [0001], [0019]-[0023], [0064]-[0071], [0395], discloses a resist composition that has an acid generator that generates acid upon exposure, and a resin in the composition that has an acid-decomposable group that exhibits increased polarity by the action of the acid from the acid generator, and a structural unit in the resin that has a sultone 

    PNG
    media_image4.png
    183
    119
    media_image4.png
    Greyscale
and is the claimed m-a0, recited in claim 4, wherein R3 is a -SO2- containing cyclic group, see below,

    PNG
    media_image5.png
    136
    131
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    141
    160
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    157
    139
    media_image7.png
    Greyscale

And discloses the claimed compound, see below,

    PNG
    media_image8.png
    222
    102
    media_image8.png
    Greyscale
and is the same claimed structural unit m-a0-1 recited in claim 7.  Shiono, in [0301], discloses the claimed polymer, and structural unit, see below,

    PNG
    media_image9.png
    235
    149
    media_image9.png
    Greyscale
wherein R1 is -O- and is disclosed in [0119], R2 can be -CH2- as disclosed in [0122]-[0127], and R3 is a -SO2- containing cyclic group ([0115]) and is the same claimed structure unit recited in claims 1, 3, and 5-6 as structural units a0-1, a0-11 (claims 1,3-7).  Shiono, in [0274]-[0277], discloses that the resist composition is used to form a resist film that is 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 24, 2022.